Title: Liste des Livres de Mr. Franklin, 31 December 1781 – 8 January 1782
From: L’Air de Lamotte, Jean
To: 


[December 31, 1781–January 8, 1782]
Liste des Livres de Mr. Franklin apportés de sa Chambre dans le Bureau le 31. Xbre. 1781.



Volumes.


Don Quixote
4.


Science du Gouvernement
8.


Harrington’s Works
1.


Dictionnaire de L’Industrie
3.


Vattel, Droit de Gens
1.


La Méchanique appliquée aux Arts &c
1.


Compte rendu au Roi, par M. Necker
1.


Tucker on Government
1.


P. Delolme’s Constitution of England
1.


Holy Bible
1.


Chansons
2.



Revolution de l’Amerique Angloise
1.


L’Eloge de la Folie, par Erasme
1.


Coup d’Etat
1.


Warville, Loix Criminelles
2


Black’s Medical & political observations
1.


Les Economiques
2.


Observations sur la Musique
1.


L’Electricité du Corps humain
1.


Magnétisme-animal, par Mesmer
1.


Catéchisme sur les asphyxies, par Mr. Gardane
1.


Essay sur l’Action de l’air dans les Maladies Contagieuses
1.


Disquisitio de Causâ Physicâ Electricitatis
1.


Conguration des Espagnols contre Venise
1.


Legislation du Flottage des Bois
1.


Exercices Littres. de la maison d’Education d’Ecully Lès-Lyon
1.



Reflexions impartiales sur l’Amerique
1.


L’Art de faire le Bon Cidre
1.


Prospectus de la Distribution des Eaux de la Seine par la Machine à feu. 2. Exemplaires



Mémoires de M. Le Monnier, Sur l’Astronomie et la Physique
1.


Deplacement des Mers
1.


Journaux de physique, de 7bre. d’8bre. et Xbre. 1781



2. Mémoires pour Mr. Pyron



  
Liste des Livres apportes au Bureau le 8. Jr. 1782.
  



Vol.


Recherches sur la Population de la France
1.


Prosody made easy
1.


Guerison de la Paralysie par l’Electricité
4.


Essay sur la Chasse au Fusil
1.


Fond du Sac
1.


Experiments on Air and Fire
1.


Collection des différens Traités sur des Instruments d’Astroie. Pysque &c
2.



Essay of Delaware Indian & anglish Spelling—Book
1.


An Examination into the Rights of the Indian Nations of ama.
1.




No.1.
Characters by Lord Chesterfield.



Della Elettricita Terrestre Atmosferica a cielo Sereno—Osservazioni di Giambatista Beccaria &c



Observations sur la Physique &c par M. l’Abe. Rozier.



Extrait d’une Lettre de M. Magellan, sur une Pendule.



Description d’une Machine de Dynamique.



Nouvelle Construction D’Alambic



Discours de M. De Chamfort.



Memoires sur differentes Parties D’Histoire naturelle.



Consultations pour Mr. Alexander.



Correspondance generale et gratuite pour les Sciences



Sujets de Prix proposés par la Société d’Emulation



Nouvelle de la Republique des Lettres No. 1.



Prospectus pour trois gravures.



No. 2.
Eloge de François Quesnay



a Letter to Je. Dunning, Esq.



Description et usage des Barometres &c.



The Rembrancer. No. 18 & No. 19.



a Philosophical Discourse.



Considerations on the proposed Renewal of the Bank Charter. by David Hartley, Esq.



L’Art d’imiter les Pierres precieuses.



Public Good, being an Examination into the Claim of Virginia, &c.



Sur le Systeme a Suivre dans une guerre maritime avec l’Angleterre.



An Account of the matter, Form, & manner of a new & strange Religion &c.



Probleme de Mechanique.



The Constitution of New Ireland.



Journal des trois Regnes de la Nature.



a Complete list of the Royal Navy


